Putnam Investments One Post Office Square Boston, MA 02109 March 3, 2017 Securities and Exchange Commission treet, NE Washington, DC 20549 RE: Putnam U.S. Government Income Trust (Reg. No. 2-87634) (811-03897) Post-Effective Amendment No. 43 to Registration Statement on Form N-1A (the “Amendment”) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Trust hereby certifies that the form of Prospectuses and Statement of Additional Information that would have been filed on behalf of the Fund pursuant to Rule 497(c) upon the effectiveness of Post-Effective Amendment No 43 to the Fund’s Registration Statement on Form N-1A (the “Amendment”) would not have differed from that contained in the Amendment, which is the most recent amendment to such Registration Statement and was filed electronically on February 28, 2017. Comments or questions concerning this certificate may be directed to Venice Monagan at 1-800-225-2465, ext. 12577. Very truly yours, Putnam U.S. Government Income Trust By: /s/ Jonathan S. Horwitz Jonathan S. Horwitz Executive Vice President, Principal Executive Officer and Compliance Liaison cc: James E. Thomas, Esq.
